Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/30/2022 are acknowledged. Amended Claims 1-3, 5-7 and 9-11 are acknowledged by the examiner. Claims 4, 8 and 12 are canceled. Accordingly, claims 1-3, 5-7 and 9-11 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-3, 5-7 and 9-11 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 06/30/2022, the cited prior art fails to disclose or suggest at least, “……a vibration reliability calculation apparatus comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to implement: an image acquisition unit configured to acquire time-series images of an object that are output by an image capturing apparatus; and a reliability calculation unit configured to calculate, for a vibration waveform of the object that is derived from a result of comparing one image and another image that constitute the acquired time-series images, a reliability level indicating a reliability of the vibration waveform, wherein, in a case where the vibration waveform of the object is calculated using a displacement distribution on a surface of the object that is derived from the time-series images, the reliability calculation unit derives a surface displacement component a of measurement target region that occurs due to deformation of the surface of the object, from the displacement distribution on the surface of the object, and calculates the reliability level, based on the derived surface displacement component, and wherein, in the case where the vibration waveform of the object is calculated using a displacement distribution on a surface of the object that is derived from the time-series images, the reliability calculation unit is further configured to calculate an average value of absolute 2values of a surface displacement vector constituting the surface displacement component of the measurement target region, and to calculate the reliability level based on the calculated average value.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claims 5 and 9 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 5 and 9 are allowed also.

The dependent claims 2-3, 5-7 and 9-11 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698